DETAILED ACTION
	In the amendment dated 09/08/2021, applicant provides a replacement for “text of para. [0015]”; however, the as-filed specification does not contain numbering of paragraphs.  The amendment appears to be replacement of the paragraph on page 5 after “Examples of carrying of the Invention.”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In the prior Office Action, claims reciting “bacterial strain Clostridium histolyticum deposited under deposit number CCM 8656” were rejected for lack of enablement for not being described in the prior art or publically available and not obtainable through a reproducible process described in the specification.  For these same reasons, the prior art of record does not fairly teach nor enable the same specific strain deposited as CCM 8656.  The claims have been amended on 09/08/2021 were amended such that all pending claims recite a composition having or a method positively using strain CCM 8656 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/TODD M EPSTEIN/Examiner, Art Unit 1652  

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652